J-S40014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    K.F.S.,                                          IN THE SUPERIOR COURT
                                                        OF PENNSYLVANIA
                             Appellant

                        v.

    N.S.R.,

                             Appellee                   No. 359 WDA 2019


                  Appeal from the Order Dated January 31, 2019
                  In the Court of Common Pleas of Butler County
                       Civil Division at No(s): FC12-90560-C

BEFORE: BENDER, P.J.E., MCLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED AUGUST 30, 2019

         K.F.S. (“Mother”) appeals from the custody order dated January 31,

2019, that awarded Mother and N.S.R. (“Father”) shared legal custody of two

of the parties’ children, C.C.R. (born in September of 2002), and J.K.R. (born

in February of 2005) (collectively “Children”). The January 31 st order also

awarded primary physical custody of C.C.R. to Mother, and primary physical

custody of J.K.R. to Father. After review, we affirm.

         The relevant scope and standard of review in custody matters are as

follows:

         [T]he appellate court is not bound by the deductions or inferences
         made by the trial court from its findings of fact, nor must the
         reviewing court accept a finding that has no competent evidence
         to support it. … However, this broad scope of review does not
         vest in the reviewing court the duty or the privilege of making its
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40014-19


     own independent determination. … Thus, an appellate court is
     empowered to determine whether the trial court’s incontrovertible
     factual findings support its factual conclusions, but it may not
     interfere with those conclusions unless they are unreasonable in
     view of the trial court’s factual findings; and thus, represent a
     gross abuse of discretion.

     R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009)
     (quoting Bovard. Baker, 775 A.2d 835, 838 (Pa. Super. 2001)).
     Moreover,

           on issues of credibility and weight of the evidence, we
           defer to the findings of the trial [court] who has had
           the opportunity to observe the proceedings and
           demeanor of the witnesses.

                 The parties cannot dictate the amount of weight
           the trial court places on evidence.      Rather, the
           paramount concern of the trial court is the best
           interest of the child.     Appellate interference is
           unwarranted if the trial court’s consideration of the
           best interest of the child was careful and thorough,
           and we are unable to find any abuse of discretion.

     R.M.G., Jr., supra at 1237 (internal citations omitted). The test
     is whether the evidence of record supports the trial court’s
     conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa. Super.
     2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014).

     Mother raises the following four issues for our review:

        1. Did the [t]rial [c]ourt err in determining [whether J.K.R.’s
           preference] was well-reasoned based on good reasons,
           considering the child’s intelligence and maturity?

        2. Did the [t]rial [c]ourt err in ignoring Father’s home
           environment when determining “the best interest of J.K.R.”?

        3. Did the [t]rial [c]ourt err in allowing J.K.R. to attend
           Freeport school?




                                    -2-
J-S40014-19


         4. Did the [t]rial [c]ourt err in separating the siblings – C.C.R.
            and J.K.R. – absent compelling reasons?

Mother’s brief at 7.

      Here, in its opinion, the trial court set forth a factual and procedural

history of this case and included information relating to the testimony of

various witnesses.     In addition, the trial court discussed and applied the

custody factors contained in 23 Pa.C.S. § 5328. The court also explained its

reasons for issuing the January 31, 2018 order now on appeal. Most notably,

the court mentions the high conflict and contentiousness of this custody case

that has not lessened over the years.

      It is apparent that Mother’s arguments are essentially requesting that

this Court re-find facts and re-weigh the evidence. However, our standard of

review requires that we “accept findings of the trial court that are supported

by competent evidence of record, as our role does not include making

independent factual determinations.” C.R.F., III v. S.E.F., 45 A.3d 441, 443

(Pa. Super. 2012). Rather, we “may reject the conclusions of the trial court

only if they involve an error of law, or are unreasonable in light of the

sustainable findings of the trial court.”   E.D. v. M.P., 33 A.3d 73, 76 (Pa.

Super. 2011). We do not conclude that that is the situation here. The trial

court’s findings are based on competent evidence contained in the record and

its conclusions are not unreasonable.

      We have reviewed the certified record, the parties’ briefs, the applicable

law, and the thorough, well-reasoned opinion authored by the Honorable

Timothy F. McCune of the Court of Common Pleas of Butler County, dated

                                      -3-
J-S40014-19



January 31, 2019.          We conclude that Judge McCune’s opinion properly

disposes of the issues presented by Mother in this appeal. Accordingly, we

adopt the trial court’s opinion as our own and affirm the custody order on that

basis.

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2019




                                       -4-
                                                                                      Circulated 08/15/2019 02:30 PM




                      IN THE COURT OF COMMON PLEAS OF BUTLER COUNTY, PENNSYLVANIA




         Plaintiff,



                  v.                                               Family Court No. 2012-90560-Custody




         Defendant.




For the Plaintiff:
For the Defendant:
                                          Matthew Fischer, Esq.
                                         Ashley Folio-Morgan, Esq.                                          -·
                                                                                                             �.


Guardian Ad Litem:                        Elizabeth A. Smith, Esq.
Judge:                                   Timothy F. McCune
Date:                                    January·� 1, 2019




                              MEMORANDUM OPINION AND ORDER OF COURT

        The above-captioned matter is before the Court following a three-day custody trial on Plaintiff-
Mother's Complaint for Modification of Existing Custody Order filed on May 81 2017. The three-day trial
was held on September 21, 2018, October 4, 2018 and December 21, 2018. The existing custody order
is dated April 15, 2016 and was filed on April 19, 2016.

         This case has been and currently is as high conflict and contentious a custody case as the Court
 has seen. Jt has been the subject of accusations and counter accusations of parental misconduct,
 physical and mental abuse, non-compliance with court orders, and accusations of unethical and
 unprofessional conduct by professionals involved the case. Despite the Court's best efforts, the
 contentious relationship between the parties continues to affect the parties' custody relationship with
the children. This Judge has not been involved in the case the entire time, but this Judge definitely
concurs with Dr. Bernstein's conclusion that, "Certainly both parents need to find alternative ways to
address conflict than by involving the authorities. I am not agreeing with Dr. Reiser's point about Ms.
Frndak-Suder using 'nuclear options', but agree that if and when possible, avoiding legal involvement is
ideal."


                                                    1
                            FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                                                                                              k,J:'.S.
          At the time of the filing of Mother's Complain�r Modification, the parties,
  (hereinafter, referred to as "Mother") and 9 JIM  N''fri   F (hereinafter, referred to as "Father"), were
 the parents of three minor children together, V.G.R. (17 years of age), C.C.R. (14 years of age) and, J.K.R.
 (12 years of age). V.G.R. is now emancipated and is no longer involved in the custody matter before the
 Court. The parties are divorced from one another and both have since remarried. Mother and her
 family reside in the South Butler County School District. Father and his family reside in the Freeport
 Area School District.

         The prior order, dated April 15, 2016, was the result of an agreement reached between the
parties at the time set for a prior custody trial. Since the issuance of that order, numerous allegations of
non-compliance have been alleged and on June 7, 2016, less than two months after the order was
issued, Mother filed a Petition for Contempt and Special Relief. On June 8, 2016 Father filed a Reply
and a Counter Petition for Special Relief. On July 21, 2016, Father filed a Petition for Contempt for
Mother's failure to follow the April 15, 2016 order. A hearing was held on August 8, 2016 and was
continued until November 16, 2016, then continued until January 5, 2017. Mother filed an additional
Petition for Contempt and Special Relief on November 8, 2016 seeking to suspend Father's time alleging
excessive alcohol consumption. This matter was scheduled to be heard on January 5, 2017 as well.

          A status conference was held December 6, 2016 and the Court reviewed a Family Pathways
 report which indicated that Father and the minor children were making progress based on the evidence
presented at hearing on August 8, 2016. The status conference report found that Mother had failed to
comply with the court order following the July 16, 2016 assessment. On March 3, 2017, Judge Doerr
issued an order failing to find Father non-compliant with orders of court and found Mother in contempt
for failing to provide Father's custodial time without valid reason. Of particular importance to the issues
before the Court at this time is Judge Doerr's finding: "[C]onsistent with the Court's previous findings in
the case, the pattern of conduct established by the testimony indicates that, whether intentionally or
unknowingly Mother has held Father out in such a negative light to the children that they do not feel
they can express their love to Father, because if they do it would indicate a betrayal of Mother" (this will
be placed in context later in the opinion). Judge Doerr further ordered the parties to participate in co-
parenting counselling with Dr. Joyce Smith and within five days to schedule an appointment.

         On April 13, 2017, Guardian Ad Litem (hereinafter, "GAL") Smith filed a motion with the Court
indicating that as of March 31, 2017, Father had called and made an appointment, however, Mother had
not. The motion also indicated that V.G.R. had failed to attend required counselling appointments and
that C.C.R. had not cooperated during said counselling sessions. A hearing on the motion was scheduled
for May 26, 2017. On April 18, 2017, Mother filed another Petition for Special Relief and Contempt
containing numerous allegations of bad parenting by Father and again requesting that his partial
custody rights be suspended. A hearing was scheduled for July 24, 2017.

         Mother filed a Comp la int for Modification of Existing Custody Order on May 8, 2017 and a
Custody Conciliation was scheduled on July 17, 2017. Under the existing custody order of April 15, 2016,
the parties shared legal custody of the minor children with Mother having primary physical custody
subject to Father's partial physical custody. On May 11, 2017, the Court ordered the parties, if they had
not yet attended, to attend the seminar for divided families at Lifesteps. On June 2, 2017, following a
hearing on the GAL's Petition for Special Relief, the Court ordered the parties to follow the Court's
                                                     2
previous orders directing the parties and minor child, V.G.R., to attend and participate in counselling at
Family Pathways. On August 18, 2017, the Court ordered the parties to undergo custody evaluations
with Dr. Eric Bernstein. On the same date, the Court scheduled a pre-trial conference on December 19,
2017. The pre-trial conference was continued to January 9, 2018, then to January 23, 2018, and finally
to March 20, 2018.

          On July 11, 2017, Father filed a Petition for Civil Contempt for Disobedience of Custody Order.
In it, Father avers that Mother failed to schedule court-ordered counselling appointments for herself
and V.G.R. Additionally, Mother took the minor children on a vacation to Punta Cana without informing
Father and refused J.K.R.'s request to call Father while there. Following a hearing on this matter on
October 20, 2017, the Court ordered Mother to pay Father's legal counsel fees of $2,SOO. On November
21, 2017, Mother filed a Motion for Reconsideration and Notice of Appeal. At hearing on December 12,
2017, the Court vacated the October 20, 2017 order and directed Mother to pay Father's legal counsel
fees in the amount of $1,250. Thereafter, Mother withdrew the appeal.

        Both parties filed pre-trial statements on March 19, 2018. A pre-trial conference was held on
March 20, 2018 and the Court scheduled the custody trial on June 15, 2018 and June 22, 2018. The trial
was rescheduled to September 21, 2018 as Father had retained new counsel. On August 13, 2018,
Mother filed a Petition for Contempt and Petition for Special Relief. By Order of Court of August 7,
2018, the Court ordered that these matters would be discussed at the pre-trial conference scheduled on
August 14, 2018.

        · Following the pre-tria I conference on August 14, 2018, the Court issued Order of Court of
August 15, 2018 in which it stated that the Court will conduct an in-camera hearing on August 27, 2018
to hear testimony of minor child J.K.R. and that a second day of tria I was scheduled on October 4, 2018.
The GAL filed an updated report on August 14, 2018 which in part indicated that she had spoken to
J.K.R. near the end of the school year and that he indicated that he wished to reside with Father and
attend school at Freeport. J.K.R. told her that if he voiced a preference someone would be mad. At the
in-camera hearing held on August 27, 2018, J.K.R. indicated that he wished to remain with Mother and
attend school at Knoch (South Butler County School District). The Court will note that J.K.R. seemed
extremely nervous and uncomfortable during the testimony. He indicated that he thought Father would
be mad if he chose to remain with Mother and that Mother would be upset if he said he wanted to live
with Father.

        Both parties filed updated pre-trial statements on September 10, 2018. On September 11,
2018, GAL Smith filed a supplemental report indicating that J.K.R. had contacted her when he was at
school and that he wanted to tell the Court that he had only said that he wanted to remain with Mother
because she had pressured him on the way to court and that if he could testify he would like his Father
to bring him to court not his Mother. On September 12, 2018, Father filed a Petition for Specia I Relief
indicating that upon receiving the GAL report, Mother had removed J.K.R.'s cell phone and did not
permit him to contact Father except in the presence of Mother. Father also requested that the Court
permit J.K.R. to provide further in-camera testimony.

          The Court granted Father's request to permit J.K.R. to provide further in-camera testimony.
Additionally, the Court ordered that counsel for either party shall not be permitted to meet with or
discuss the case with any minor child without the GAL being present. Furthermore, the minor child's
(J.K.R.) cell phone shall be immediately returned to him and that he be permitted free access to contact
                                                    3
 either party or the GAL and that the minor child would be given privacy if he is speaking on his phone
 with either party or the GAL. The Court heard further testimony from J.K.R. on September 21, 2018
 when he testified that he wished to live with Father and attend school at Freeport. J.K.R. indicated that
 he had a good relationship with his step-brothers, B. (16 years of age) and Z. (14 years of age). He
 wanted to go to school with Z. as they were in the same grade and had many of the same friends in the
 school. He also indicated he wanted to play sports at Freeport with Z.

         Dr. Eric Bernstein conducted custody evaluations in this matter and submitted reports dated
April 12, 2016 and March S, 2018. The conclusion he reached in the March 5, 2018 report was that the
status quo should remain with the exception that C.C.R. should spend every other weekend with Father
and that he would have the option of a one (1) week vacation with Father during the summer and that
Father would have two (2) consecutive weeks of summer vacation with J.K.R.

        While the Court acknowledges the time and effort spent and the reasoned conclusions of Dr.
Bernstein, the Court does not concur with the conclusion regarding J.K.R. Minor child, J.K.R.,
acknowledged that he wishes to spend the majority of his time in the custody of Father and to attend
Freeport schools. The Court finds his reasoning to be well thought out and based on legitimate reasons.
The Court finds that his prior statement of preferring to stay with Mother was based on undue pressure
and coaching by Mother.

         Given the animosity and ill will towards Father in Mother's home from Mother, V.G.R. and
C.C.R., the Court believes that Father should be given the opportunity to parent J.K.R. for the majority of
time in an attempt to continue a relationship with him, a relationship Father has been unable to foster
with V.G.R. and C.C.R. Permitting J.K.R. to reside with Father will also give Father an opportunity to
attempt to reestablish a relationship with C.C.R. during the limited time that C.C.R. will be with Father at
his home.




                                              LEGAL STANDARD

         "With any child custody case, the paramount concern is the best interests of the child. This
standard requires a case-by-case assessment of all the factors that may legitimately affect the physical,
intellectual, moral and spiritual well-being of the child." J.R.M. v. J.E.A., 33 A.3d 647, 650
(Pa.Super.2011}, M.J.M. v. M.L.G., 63 A.3d 331, 334 (Pa.Super.2013). "In any action regarding the
custody of the child between the parents of the child, there shall be no assumption that custody should
be awarded to a particular parent." Title 23 Pa.C.S.A. § 5327(a) of the Domestic Relations Code.

        "It is well established that the court is required to consider the opinions of experts, but it is not
bound by these opinions and has a responsibility for making its own determinations." Jacob v. Schultz-
Jacob, 923 A.2d 473 (Pa.Super.2007). "The court need not accept the recommendation of a court-
appointed expert." Nomland v. Nomland, 813 A.2d 850 (Pa.Super.2002). "Furthermore, the court is not
bound even by the uncontradicted recommendation of the evaluator." King v. King, 889 A.2d 630
(Pa.Super.2005).

        "In ordering any form of custody, the court shall determine the best interest of the child by
considering all relevant factors, giving weighted consideration to those factors which affect the safety of
                                                      4
the child, .... " Section 5328(a) of the Domestic Relations Code. The court's consideration of the
relevant factors follows below.




                                        DISCUSSION OF THE FACTORS

        This opinion and the resulting custody order are based upon a consideration of all of the
relevant factors in accordance with section 5328(a) as follows:

        1.   Which party is more likely to encourage and permit frequent and continuing contact
             between the child and the other party. This factor favors neither parent. The testimony
             revealed that, in one episode during the late summer/early fall, Mother prevented J.K.R.
             from communicating with Father. While Father may not prevent the minor children from
             having contact with Mother, given the conflict between the parties, it is doubtful that Father
             encourages contact.



       2.    The present and past abuse committed by a party or member of the party's household,
             whether there is a continued risk of harm to the child or an abused party and which party
             can better provide adequate physical safeguards and supervision of the child. Mother
             filed Protection From Abuse (PFA) petitions on two (2) different occasions against Father.
             Neither became final. Also, upon investigation, Children and Youth Services determined
             that the complaints were unfounded.

       2.1 The information set forth in section 5329.l(a) (relating to consideration of child abuse and
           involvement with protective services). Not applicable.



       3. The parental duties performed by each party on behalf of the child. Historically, this factor
          favors Mother as she has always had primary physical custody of the minor children. Father
          testified that he has offered to help with the minor children's medical appointments.



       4.    The need for stability and continuity in the child's education, family life, and community
             life. This factor favors neither parent.



       5.    The availability of extended family. This factor favors Father. Paternal grandmother's
             testimony at trial indicates that she has been a vital resource to the family by providing child
             care, transportation and support to the minor children.



       6.    The child's sibling relationships. This factor favors neither parent. Both parents have
             remarried and the minor children have dose relationships with their half-brothers and
             sisters as well as stepbrothers and sisters.

                                                      5
 7.    The well-reasoned preference of the child, based on the child's maturity and judgment.
       This factor favors neither parent. C. C.R. has requested that he live primarily with Mother
       and J.K.R. has requested that he live primarily with Father. The court finds each child's
       rationale is persuasive based on the child's maturity and judgment.




 8.   The attempts of a parent to turn the child against the other parent, except in cases of
      domestic violence where reasonable safety measures _are necessary to protect the child
      from harm. This factor favors neither parent. The record reveals that Mother has
      attempted and perhaps has succeeded in turning one or more of the minor children against
      Father. Furthermore, this negative behavior towards Father continues in Mother's
      household. Father testified that he is concerned about J.K.R. living in Mother's home and
      his school and sports activities attendance. There is also evidence that Father and
      stepmother have spoken poorly of Mother in the minor children's presence.



 9.   Which party is more likely to maintain a loving, stable, consistent and nurturing
      relationship with the child adequate for the child's emotional needs. This factor favors
      neither parent. C.C.R. testified that he would like to live primarily with Mother and that he
      is very close to his sister, V.G.R. He stated that his relationship with Father is poor. Father
      stated that his relationship with C.C.R. is challenging. Although J.K.R. has vacillated in recent
      months about where he would like to live primarily, he appears to genuinely want to live
      with Father and attend school in the Freeport School District.



10. Which party is more likely to attend to the daily physical, emotional, developmental,
    educational and special needs of the child. This factor favors neither parent and both are
    fully capable of attending to the needs of their minor children. However, because of the rift
    between Father and C.C.R. at this time, Mother is more likely to be successful at attending
    to the needs of C.C.R.



11. The proximity of the residences of the parties. This factor favors neither parent. The
    parties live approximately 15 (fifteen) minutes from one another.



12. Each party's availability to care for the child or ability to make appropriate child-care
    arrangements. This factor favors neither parent. Both parents have the ability to make
    appropriate child-care arrangements when needed.



13. The level of conflict between the parties and the willingness and ability of the parties to
    cooperate with one another. A party's effort to protect a child from abuse by another
    party is not evidence of unwillingness or inability to cooperate with that party. This factor
    favors neither parent. Both parents are responsible for the high level of conflict in this
                                            6
             matter. The parties continue to be unwilling and unable to cooperate and communicate
             with one another in a mature, adult fashion. Hopefully, with the aid of counselling, the
             parties will be able to Jessen the animosity between them for the good of their children.



        14. The history of drug or alcohol abuse of a party or member of a party's household. Mother
            testified that a minor child/children told her that Father shouldn't drive because of his
            consumption of alcohol. Father and stepmother were court ordered to refrain from
            consuming alcohol during their custody time with the minor children. According to
            testimony at trial, this is no longer an issue.



        15. The mental and physical condition of a party or member of a party's household. Not
            applicable.



        16. Any other relevant factor. None noted.




                                              CONCLUSION


        After carefully weighing and considering the evidence presented at trial, and upon a review of
the record and a consideration of the statutory factors, the court finds that for the reasons stated herein
and on the record at trial, that Mother's Complaint for Modification of Existing Custody Order is DENIED
and Father's request to modify custody is GRANTED.

       Accordingly, the court issues the following order:




                                                    7
                     11\1 THE COURT OF COMMON PLEAS OF BUTLER COUNTY, PENNSYLVANIA




•       a· s».
        Plaintiff,



                  v.                                               Family Court No. 2012-90560-Custody
                                                                                         !        �        _.. ·:.� ---
                                                                                                           ':r' -'!'- ::

                                                                                                  .,.,     - ;::: c.·.---
      ).),�.�.                                                                                    rn       �i·--;=2
                                                                                                  co       M,..;-. c�
                                                                                                           c.1� :.-
        Defendant.                                                                                         �,;:::
                                                                                                           � =. =-/
                                                                                                  J>        ;:-: :;::    3.    Father shall have primary physical custody of J.K.R. subject to Mother's partial custody rights
       as follows: Week one: Mother shall have custody from Wednesday after school or 9:00
       a.m. if there is no school until Friday after school or 9:00 a.m. if there is no school; and,
       Week two: Mother shall have custody from Friday after school or 9:00 a.m. if there is no
       school until Monday after school or 9:00 a.m. if there is no school.

       a)    J.K.R. shall be enrolled in the Freeport Area School District at the beginning of the 2019
             - 2020 school year. He shall attend Freeport Area School District until further order of
             court or by agreement of the parties.



 4.    It is the intent that the minor children shall be together during their respective partial
       custody time with each parent.



 5.    The parties shall share and rotate custody of the minor children for the holidays as follows:

       a)    Easter: In odd years, Father shall have the minor children from 3:00 p.m. on Easter Eve
             until 3:00 p.m. on Easter Day and Mother shall have the minor children from 3:00 p.m.
             on Easter Day until 3:00 p.m. on Easter Monday. This schedule shall be reversed in even
             years.
       b)    Thanksgiving: Every year Mother will have custody of the minor children on
             Thanksgiving Day from 9:00 a.m. until 3:00 p.m. and Father will have custody of the
             minor children on Thanksgiving Day from 3:00 p.m. until 9:00 p.m.
      c)     Christmas: In odd years, Father shall have custody of the minor children from 3:00 p.m.
             on December 23rd until 6:00 p.m. on December 24th and from 3:00 p.m. on Christmas
             Day until 3:00 p.m. on December zs". In odd years, Mother sha II have custody of the
             minor children from 6:00 p.m. on December za" until 3:00 p.m. on Christmas Day. In
            even years, Mother shall have custody of the minor children from 3:00 p.m. on
            December 23rd until 6:00 p.m. on December 24th and from 3:00 p.m. on Christmas Day
            until 3 :00 p.m. on December 26th_ In even years, Father shall have custody of the minor
            children from 6:00 p.m. on December 24th until 3:00 p.m. on Christmas Day.
      d)    New Year's: In odd years, Mother shall have custody of the minor children from New
            Year's Eve at 3:00 p.m. until New Year's Day at 3:00 p.m. and Father shall have custody
            of the minor children from 3:00 p.m. on New Year's Day until 3:00 p.m. on the following
            day. This schedule shall be reversed in even years.
      e)    The minor children will be with Mother each Mother's Day from 9:00 a.m. until 9:00
            p.m. and with Father each Father's Day from 9:00 a.m. until 9:00 p.m.
      f)    The holiday schedule supersedes the regular custody schedule and no vacation shall be
            used over the holiday schedule unless agreed to by both parties.



6.    Each party is permitted to take two (2) weeks of uninterrupted custody time when the
      minor children are not in school. Such time shall be considered a "vacation" although the
      parties are not required to travel during this time. For the purposes of this Order, a week
      shall be a consecutive seven (7) day period. The parties may tack on their regular weekend
                                                2
     custody to the beginning or to the end of any vacation period. The parties shall provide no
     less than sixty (60} days' notice of any proposed vacation custody. Should a conflict arise,
     Mother shall have priority in odd years and Father shall have priority in even years. The
     parties agree that the minor children may not miss school under this provision without
     written consent from both parents or by order of court.



7.   Transportation for custody exchanges shall take place at each party's residence with the
     party beginning his or her custody period picking the minor child/minor children up from the
     party ending his or her custody period, unless the parties are able to exchange at school or
     by using the school bus.



8.   The parties shall continue to utilize Our Family Wizard to have a healthy dialogue regarding
     the health, safety, welfare and scheduling for the minor children. Each parent shall view
     Our Family Wizard once per day and respond promptly when necessary. In the event of an
     emergency, the parties shall utilize texting or a phone call.

9.   Neither party shall schedule activities for the minor children during times when the other
     party has physical custody without the other party's consent. Such consent shall not be
     unreasonably withheld except that the parties shall give primary consideration to the extent
     possible to adhere to the minor children's usual schedule and routine.



10. The parties agree that each shall ensure the minor children's attendance and participation in
    all mutually agreed upon extracurricular and school related activities whenever possible.
    Each parent shall ensure the minor children's timely attendance of school and shall ensure
    all school work for the following day has been completed during that parent's custody time.



11. Each party shall be entitled to telephone contact with the minor children once per day when
    the minor children are with the other party. In addition, the minor children shall be entitled
    to call either parent without restrictions and without interference from the other party as
    long as the contact does not unduly interfere with the other party's custodial time.
    Whenever a minor child is in the home of one parent, the parent whose home the minor
    child is in has the responsibility to ensure there is a phone available and that the minor child
    has privacy during the phone call.



12. The adults shall refrain from any discussion with the minor children pertaining to issues
    relating to this litigation, including custody, counseling, PFA, arrest, police or parenting. The
    adults shall take all steps possible to shelter the minor children from adult matters and
    remove the unnecessary burden of pressure upon them. To this end, the terms of this
    agreement and the change in the custody schedule shall be addressed with the minor
    children by the Guardian Ad Litem within the next five (5) days.



                                             3
13. The Butler County Custody/Partial Custody Policies are incorporated and made a part of this
    Order, and will apply in all court-ordered custody and partial custody arrangements unless
    specifically indicated otherwise by the court.


14. It is further ordered that enforcement of this custody arrangement shall only be by means of
    a civil contempt action fifed by either party. Custody will not be enforceable by law
    enforcement agencies due to the civil nature of this action.



15. This court shall exercise continuing jurisdiction over the parties and the minor children.


16. This order shall supersede all prior orders of court regarding custody of the minor children.



17. Each party shall contact Dr. Eric Bernstein within five (5) days of the date of this order for his
    recommendation as to what counseling each party should complete. Upon receiving the
    doctor's recommendation, each party shall participate fully in attending each appointment
    and the treatment therein.



18. Mother's Petition for Contempt and Petition for Special Relief filed on August 13, 2018 is
    hereby DENIED.


19. The Guardian Ad Litem shall be released from her appointment after completing her duties
    as outlined in this order at Paragraph 12. and after submitting her final bill.



20. It is furthered ordered that neither party may relocate the minor children unless every
    individual who has custody rights to the minor children consents to the proposed relocation,
    or the court approves the proposed relocation. Notice of the proposed relocation must be
    given and a counter-affidavit must be served on every individual who has custody rights to
    the minor children, as set forth in Title 23 Pa.C.S.A. § 5337. Relocation, for purposes of this
    Order, is defined as a move which would necessitate a change in the visitation schedule or
    significantly impair the ability of the non-relocating party to exercise custody, change of
   school district for the minor children, or exceed a twenty-five (25) mile radius.




                                                                             .-.,
                                                                   BY THE COURT: 7
                                                                                 ;
                                                                                 I   L
                                                                                         ":




                                                                   TIMOTHY F. McCUNE, JUDGE

                                             4